DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2021 has been entered.
Election/Restrictions
Claims 102, 103, and 106 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 6, 2021.
Newly submitted claim 108 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the subject matter of claim 108 is recited in the original disclosure only with respect to the non-elected Group III cleated tire body (specification p. 1 lines 10-24 and p. 14 line 31 - p. 15 line 18).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 108 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the subject matter of claim 52 lines 21-24 is not yet recited in the specification (axial width of recessed area wrt axial width of each non-recessed area, Figures 6A and 11B) and the added portions of claim 100 as amended are not yet recited in the specification (Figure 11B).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 52, 54, 56, 100, 101, and 105 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
 	In claim 52 applicant now recites in lines 4-5 that each tire segment of the resiliently radially-compressible tire body is “made of a same molded material” and refers to “said molded material” several more times in the claim, however the original disclosure supports only each tire segment being a piece of resiliently radially-compressible material (specification p. 7 line 18 - p. 8 line 8 and p. 9 lines 19-21: the claimed tire body is resiliently radially-compressible because each tire segment is a piece of resiliently radially-compressible material).
 	In claim 52 applicant now recites in lines 15-17 that the recessed and protruding areas of adjacent segments “mate together at a mid-plane of the tire”, however the original disclosure only supports this when the recessed and protruding areas of adjacent segments are centered in the axial direction of the tire so as to mate together at a mid-plane of the tire (specification p. 2 lines 22-25, p. 8 lines 6-8, and p. 12 lines 4-8: this is added in claim 56).
 	In claim 52 lines 24-25 applicant now recites that the width dimension of the recessed area exceeds a radial height of the recess, however the original disclosure supports only that the width dimension of the recessed area exceeds a circumferential depth of the recess (Figures 6A and 11B: no recitation of recessed area width relative to height in the specification, Figure 6A too schematic in nature to convey that relationship to one of ordinary skill in the art).
 	The examiner cannot find support in the original disclosure for the subject matter of the last four lines of claim 52.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 52, 54, 56, 100, 101, and 105 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	See paragraph 7 above concerning the new matter: in claim 52 it is not clear what is encompassed by each tire segment of the resiliently radially-compressible tire body being “made of a same molded material”, the first and second sides including the recessed and protruding areas are all “composed of said molded material of the segment”, and each hollow cavity in cross-section being “fully surrounded on all sides by said molded material” other than each tire segment being a piece of resiliently radially-compressible material as supported by the original disclosure.
 	Claim 54 as currently drafted excludes the depicted raised tread embodiments (outer circumference is at raised tread level but recessed area does not extend to outer raised tread surface); is this what applicant intended?
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218. The examiner can normally be reached M-F 1PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					        /ADRIENNE C. JOHNSTONE/                                                                                            Primary Examiner, Art Unit 1749                                                                                                            May 22, 2022